DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mounter which is configured to be used to wear the unit on the body of the wearer” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2007/0050878; herein referred to as Ichigaya ‘878) in view of Ichigaya (WO 2006/009108; herein referred to as Ichigaya ‘108) and Jones (U.S. Patent 9,936,787).
In regard to claim 32, Ichigaya ‘878 teaches electric component mounting unit for an air-conditioned garment (see, e.g., abstract), the electric component mounting unit being configured to be used in combination with a garment body having fan opening the electric component mounting unit being configured to be mounted on a body (examiner notes that it has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.; further examiner notes that it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 
Ichigaya ‘878 further teaches the electric component mounting unit (fig. 1-14) comprising a unit (3) which comprises: 
a fan (10 or 17) capable of taking air from outside into the garment body (per fig. 1-2, 4-7, 13, and 14); a mounter (element 16 meets this broad limitation, see 112f above) which is configured to be used to wear the unit on the body of the wearer (fig. 6); wherein the unit further comprises a linker (200) which is configured to link the unit with the fan opening of the garment body (element 2a see fig. 1) an upper flange (element 202) at an air inlet-side of the linker and a lower flange (element 8) at an air outlet-side of the upper flange (per fig. 12), the unit is configured to receive an opening of the garment body between the upper flange and the lower flange (fig. 12).
Ichigaya ‘878 does not teach an outer diameter of the upper flange is smaller than an outer diameter of the lower flange.  Ichigaya ‘108 teaches an outer diameter of the upper flange (54b) is smaller than an outer diameter of the lower flange (53c, per fig. 6).  It would have been obvious at the time of filing of the instant application for one of ordinary skill in the art to modify Ichigaya ‘878 to have the flanges of Ichigaya ‘108, the motivation would be to differentiate between the two and rotate them in relations to each other (to either attach or detach).  
Examiner further notes it would have been obvious matter of design choice to have one or the other flange larger/smaller than the other, since applicant has not 
Applicant claim includes “being configured to be used in combination with a garment body having a stretchable fan opening” and specifically reference to “a stretchable fan opening” throughout the claim.  Examiner notes that this opening is never positively recited in the claim, but merely states that the claimed invention is used with this “stretchable fan opening”.  This means that the claimed invention merely needs to be able to be used with such and opening and does not claim such an opening as an actual invention, thus this has limited effect on patentability as the invention only needs to be able to be used with such.
Examiner further notes that Jones teaches the use of a stretchable fan opening (element 42).  It would have been obvious to one skilled in the art at the time filing to modify Ichigaya ‘878 to use an elastic opening in the garment, the motivation would be to prevent air form the fan to escape and thus improve the cooling effect to the wearer.
In regard to claim 33, Ichigaya ‘878 teaches that the fan includes a cylindrical portion (see Figures, examiner notes that the claim does not limit or state a specific part being the cylindrical portion thus any round part meets the limitation), and the power supply is adjacent to the fan (per fig. 10, examiner notes that “adjacent to” is very broad any object in the area of the fan meets this limitation) so as not to interrupt air flow from the air outlet (per the figures element 33 is not in the flow of the fan air).  
Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2007/0050878; herein referred to as Ichigaya ‘878) in view of Ichigaya (WO 2006/009108; herein referred to as Ichigaya ‘108) and Jones (U.S. Patent 9,936,787), and in further view of Ozil (U.S. Patent 7,731,575).
In regard to claim 35, Ichigaya ‘878 does not teach the electric component mounting unit has a single fan, and in the unit, a motor and the power supply are contained in a hermetic container.  With regards of the limitation of the system merely having a single fan It would have been obvious to one having ordinary skill in the art at the time the invention was made to reduce the number of fans, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.  In this case reduction to a single fan is removal of a second fan where the remaining elements perform the same functions as before, thus this involves only routine skill in the art.  Ozil teaches the unit, a motor and the power supply are contained in a hermetic container (1, which is “leaktight”; see 2:59).  It would have been obvious at the time of filing of the instant application for one of ordinary skill in the art to modify Ichigaya ‘878 to have the hermetic container of Ozil, the motivation would be to protect the components from damage from elements.
In regard to claim 39, Ichigaya ‘878 does not teach a communicator which communicates with an external apparatus; and a controller which controls the on and off of the power supply and/or a rotation speed of a fan based on an instruction received from the external apparatus.  Ozil teaches a communicator (44; note line 44 communicates an electrical signal) which communicates with an external apparatus .
Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2007/0050878; herein referred to as Ichigaya ‘878) in view of Ichigaya (WO 2006/009108; herein referred to as Ichigaya ‘108) and Jones (U.S. Patent 9,936,787), and in further view of Gielda (U.S. PGPub 2011/0048048).
In regard to claim 38, Ichigaya ‘878 does not teach a solar panel wherein the power supply comprises a power storage for storing or utilizing electricity generated by the solar panel.  Gielda teaches it is conventional to employ a solar panel to charge a power storage (see, e.g., ¶ 15). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify Ichigaya ‘878 to include the teachings of Ozil to provide a solar panel to for the purpose of providing conventional battery charging by solar energy, the motivation is to charge/recharge the power supply.
Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Ichigaya (US 2007/0050878; herein referred to as Ichigaya ‘878) in view of Ichigaya (WO 2006/009108; herein referred to as Ichigaya ‘108) and Jones (U.S. Patent 9,936,787), and in further view of Ochiai et al. (U.S. PGPub 2006/0140758).
In regard to claim 47, Ichigaya ‘878 does not teach the unit further comprises an inclined guide provided at the air inlet-side of the linker, the inclined guide having a 


Response to Arguments
Applicant’s arguments with respect to 102/103 rejections of the claims have been considered but are moot because the arguments do not apply to any of the references as being used and applied in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel Attey whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday -Friday, hours vary.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL M ATTEY/Primary Examiner, Art Unit 3763